PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/219,859
Filing Date: 13 Dec 2018
Appellant(s): JAIN et al.



__________________
Judy M. Mohr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/04/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US20100178307) in view of McEntire et al. (US20070259029).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Wen et al. teaches a transdermal preparation comprising: a backing; an active agent reservoir layer comprising an anti-dementia active agent; and an adhesive layer (claim 1). The active agent reservoir layer contains donepezil (free base or salt, for example, HCl salt) in an amount of 10-40% by weight, acrylic acid polymer or acrylate copolymer in an amount of 5-60%; the active agent reservoir may include one or more carboxylic acid ester as plasticizer and or percutaneous absorption enhancer including triethyl citrate, diethyl sebacate, etc.  from 3-15% by weight; percutaneous absorption enhancer  such as sorbitan monolaurate from 1-10% by weight; optionally glycerin or propylene glycol or polyethylene glycol at 3-15% by weight as stabilizing agent in the active agent reservoir layers (page 2-3, [0020-0033]). Topical preparations may be made up solely of an active agent reservoir layer. However, in some instances, the topical preparations may further include on or more additional layers, such as but not limited to: an adhesive layer, an intermediate layer, a backing layer and a release liner (page 3, [0036]).  In some cases, the transdermal active agent formulation may be applied to a skin site for an amount of time sufficient to deliver the active agent to the subject. In some cases, the transdermal active agent formulation applied to the skin site for an amount of time sufficient to deliver an effective amount of the active agent to the subject. The term “effective amount” means a dosage sufficient to provide the desired result. For example, an effective amount may be an amount of the active agent present in the formulation that is sufficient such that, When applied to a  accordance With the methods described herein, the subject’s symptoms associated with Alzheimer’s disease and/or dementia are treated. In some embodiments, the transdermal active agent formulation may be applied to the skin site for an amount of time sufficient to deliver a target dose of the active agent to the subject over a period of time. For example, the target dose of the active agent may be 5 mg/day or greater, including 10mg/day or greater, such as 15 mg/day or greater. In some cases, the transdermal active agent formulation may be applied to the skin site for an amount of time ranging from 1 day to 14 days, such as 3 days to 10 days, including 7 days to
10 days. In certain cases, the transdermal active agent formulation may be applied to the skin site for 7 days (i.e., one Week). After the transdermal active agent formulation has been applied to the skin site for the desired amount of time (i.e., an amount of time sufficient to deliver a target dose of the active agent to the subject over a period of time), the formulation may be removed from the skin site. A new transdermal formulation may be applied at the same or at a different skin site. The new transdermal formulation may be applied to a different skin site to reduce the possible occurrence of skin irritation and/or skin sensitization at the prior site of application (page 6, [0063-0065]). The size of transdermal preparation ranges from 1 to 200cm2 (page 5, [0054]).
Topical preparations may be configured to provide for a skin permeation rate (i.e., transdermal flux rate) sufficient to administer a target dosage of active agent to a subject over a period of time. In some cases, the target dosage of the active agent may be 5 mg/ day or greater over a one Week period (i.e., 7 days or 168 hours), including 10 mg/day or greater over one Week, such as 15 mg/ day or greater over one week. In some cases the maximal skin permeation rate of the active agent may be about 2.5 ug/cm2/hr or greater, including about 4.5 ug/cm2/hr or greater, or about 6.0 ug/cm2/hr or greater, such as about 6.5 ug/cm2/hr or greater. Transdermal flux rates may be determined using the procedure described in examples (page 5, [0055]).
	McEntire et al. teaches a dermal patch having comprising at least two layers wherein at least one layer is a polymer matrix system having an active agent admixed therein (abstract). The adhesive matrix layer includes active agent, a skin permeation enhancing agent; humectant;  a plasticizer (page 4, [0048-0051]). Agents known to accelerate the delivery of the drug through the skin have been referred to as skin-penetration enhancers, adjuvants, and absorption promoters, and are collectively referred to herein as "enhancers." This class of agents includes those with diverse mechanisms of action including those which have the function of improving the solubility and diffusibility of the drug within the multiple polymers and those which improve percutaneous absorption, for example, by changing the ability of the stratum corneum to retain moisture, softening the skin, improving the skin's permeability, acting as penetration assistants or hair-follicle openers or changing the state of the skin including the boundary layer. Some of these agents have more than one mechanism of action, but in essence they serve to enhance the transdermal delivery of the drug. Skin penetration enhancers includes oleic and linoleic acid (page 10, [0113]). Suitable plasticizers includes dimethyl succinate, dimethyl adipate, triethyl citrate, etc. (page 11, [0116]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Wen et al.  is that Wen et al.   do not expressly teach dimethyl succinate in dependent claim 2; oleic and linoleic acid in claims 10-11. This deficiency in Wen et al. is cured by the teachings of McEntire et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wen et al., as suggested by McEntire et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace dimethyl succinate for triethyl citrate as plasticizer in adhesive reservoir matrix of patch because this simple substitution of one known plasticizer in transdermal patch for another to obtain predictable results. MPEP 2143 states, it is prima facie obviousness for Simple Substitution of One Known Element for Another To Obtain Predictable Results. Since dimethyl succinate is taught as suitable plasticizer alternative to triethyl citrate in transdermal patch by McEntire et al., it is obvious for one of ordinary skill in the art to replace dimethyl succinate for triethyl citrate as plasticizer in adhesive reservoir matrix of patch and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include penetration enhancers oleic acid or linoleic acid in the adhesive reservoir matrix of patch because those enhancers oleic acid or linoleic acid are suggested to enhance the transdermal delivery of the drug by McEntire et al. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to include penetration enhancer oleic acid or linoleic acid 
Although prior arts are silent regarding “allowing the adhesive matrix to remain on the skin for about 24 hours to create a first donepezil depot in the subject and wherein donepezil continues to be administered from the donepezil depot after said removing” in claim 1, functional properties in claim 5-8, 15-16 “allowing the adhesive matrix to remain on the skin for a time sufficient to create a donepezil depot in the skin and continuing to administer donepezil from the donepezil depot after said removing for a period of at least about 6 hours” in claim 12, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the adhesive matrix comprising the same amount of donepezil (10-40%) and dimethyl succinate (3-15%) by the same mode of administration (patch transdermal delivery for 24h) in the same amount (skin permeation rate of the active agent at about 6.0 ug/cm2/hr, see appellant’s specification [0100]) in both the instant claims and the prior art reference. The fact that appellants may have discovered yet 
	Regarding claims 3-4 and 13, Wen et al. teaches a new transdermal formulation may be applied at the same or at a different skin site.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US patent 9993466 in view of Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-50 of copending Application No. 15660928 (reference application) in view of Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US patent 10016372 in view of Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 40 of copending Application No. 15660935 (reference application) in view of Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Wen et al. (US20100178307) and McEntire et al. (US20070259029). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Wen et al. and McEntire et al. according to the same rational as the above 103 rejection, and one artisan in the art would immediately recognize the obvious variant of instant claimed invention over patent subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Response to Argument
	Appellants argue that A transdermal composition based on the combined
teachings of Wen and McEntire does not necessarily create a depot of donepezil in
the skin and therefore the claimed method is not inherent. To rely upon a theory of inherency there must be a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art (M.P.E.P. § 2112 (Ill)). Here, the allegedly inherent characteristics are (i) creation of a donepezil depot and (ii) continued administration of donepezil from the depot after removal of the adhesive matrix or transdermal device from the skin. The features are inherent only if they necessarily flow from the prior art teachings. The features do not necessarily flow from the combination of Wen and McEntire, as articulated below. Wen discloses a transdermal preparation i.e., there is no basis in fact nor any technical reasoning - to support a conclusion that a transdermal preparation with 0.5 wt% donepezil and 3 wt% dimethyl succinate necessarily forms a donepezil depot that continues to administer donepezil after its removal from the skin. Thus, the rejection that the claimed method is inherent based on the combined teachings of Wen and Mc Entire is incorrect, since there is no basis in fact to establish that the transdermal preparations as taught by the references necessarily form a donepezil depot that continues to administer donepezil after its 
In response to this argument: This is not persuasive. Firstly, let the examiner be clear that there is no definition of “depot” in the appellant’s specification, and there is no requirement of any steps to create “depot” other than allowing the adhesive matrix to remain on the skin for about 24 hours to create a first donepezil depot in the subject. As discussed in the above 103 rejections, McEntire et al. is relied on for teaching dimethyl succinate in dependent claim 2 and 9; oleic and linoleic acid in claims 10-11; claims 12-18; Wen et al. alone teaches each limitation of claim 1 and 3-8 except allowing the adhesive matrix to remain on the skin for about 24 hours to create a first donepezil depot in the subject and wherein donepezil continues to be administered from the donepezil depot after said removing, since Wen et al. teaches that the same patient is being administered the adhesive matrix comprising the same amount of donepezil (10-40%) and diethyl sebacate (an ester of a dicarboxylic acid; 3-15%) by the same mode of administration (patch transdermal delivery for 24h) in the same amount (skin permeation rate of the active agent at about 6.0 ug/cm2/hr, see appellant’s specification [0100]) in both the instant claims and the prior art reference. The fact that appellants may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Thus, prior art teach, either expressly or inherently implied, each and every limitation of the instant claims. It remains the Examiner's position that the instantly claimed method is obvious. Wen et al. alone teaches those claimed function properties  and the 103 rejection for claims 1 and 3-8 do not requires the teaching of McEntire et al.  Secondly, for claims 2 and 9-18 that require dimethyl succinate, there is no evidence to show just replacement of one plasticizer (dimethyl succinate) for another (triethyl citrate or diethyl sebacate) would change the functional properties results from the prior art process. Therefore, it is more likely than not that the prior arts teaches each limitation of instant claimed invention either expressly or inherently implied. Regarding appellant’s argument that “the combination of Wen and McEntire thus suggests a transdermal preparation with 0.5 wt% donepezil and 3 wt% dimethyl succinate”, this is simply misinterpretation of prior art teaching. As clearly recited in the above 103 rejections, Wen et al. teaches donepezil (10-40%) and diethyl sebacate (an ester of a dicarboxylic acid; 3-15%), in view of McEntire et al. teaching Suitable plasticizers includes dimethyl succinate, dimethyl adipate, triethyl citrate, the combination of prior arts teaches donepezil (10-40%) and dimethyl succinate (3-15%), overlapped with appellant’s claimed about 5-50 wt% donepezil and about 5-40 wt% of a dicarboxylic acid ester, and thus, teaches all the functional properties results from the prior art methods. Furthermore, even the lowest range of 3-15% (i.e. 3%) dimethyl succinate can be broadly interpreted as to fall inside “about 5-40wt%", because use of the word 'about' in a claim is appropriate where the claim contains a range of components with no absolute boundaries, and is only limited to the extent that prior art exists which would limit broad interpretation of the claim. See Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 1217-1218, 18 USPQ2d 1016 (Fed. Cir. 1991).  In the instant case, there is no prior art teaching that would limit the range recited in claim 1 solely to between 5wt% dimethyl succinate) reasonably falls inside the claimed "about 5-40wt%”. Therefore, the 103 rejection is still proper.

	Appellants argue that The Office's position is inconsistent with a recent PTAB decision regarding inherency with respect to a claimed composition allegedly being obvious. The Office's position that the creation of a donepezil depot and continuing to administer donepezil from the donepezil depot after removal of the adhesive matrix or transdermal device is inherently implied from the references and therefore carries no patentability weight is erroneous. This position is inconsistent with a recent Patent Trial and Appeal Board (PTAB) decision regarding inherency with respect to a claimed composition allegedly being obvious over the cited prior art references. In Ex Parte Sukhon Likitlersuang (Appeal 2017-006202, Application 13/812,599, "Likitlersuang", which was previously submitted in this application), the PTAB reversed the Examiner's rejection of obviousness on the ground that the compositions suggested by the references would inherently have the same properties as the properties of the claimed compositions demonstrated by Appellant. The PT AB reversed because the cited references failed to describe a discrete composition that was identical to that set forth in Appellants' claims; though agreeing with the Examiner that the references together would have suggested the claimed compositions, the PT AB held that the evidence of unexpected results was sufficient to outweigh the evidence of prima facie obviousness. See Likitlersuang at page 3. The PTAB found that "The Examiner's rejection of Appellants' evidence of unexpected results, therefore, improperly relies on the Id. The PTAB further opined: While the Examiner appears to propose that Appellants must compare the claimed invention to the invention suggested by the prior art, our reviewing court has squarely rejected that proposition.... ("Unexpected results are shown in comparison to what was known, not what was unknown .... The applicant is not required to create prior art, nor to prove that his invention would have been obvious if the prior art were different than it actually was.") (quotation marks and citation removed). Id. at page 9. Here, similar to Likitlersuang, the references do not anticipate the instantly recited adhesive matrix (claim 1) or transdermal device (claim 12) comprising between about 5-50 wt% donepezil and between about 5-40 wt% of an ester of a dicarboxylic acid (claim 1) or dimethylsuccinate (claim 12). The currently recited features of creation of a donepezil depot and continued administration of donepezil from the depot after removal of the formulation are unexpected. Accordingly, under Likitlersuang, the Office errs in taking a position that these features are inherent from the compositions in the cited references.
In response to this argument: This is not persuasive. As discussed in the above 103 rejection and response to argument, the examiner provides clearly evidences and rational that those functional properties are inherently from the prior art process, and appellants failed to prove that the prior art process do not necessarily or inherently possess the characteristics of his [or her] claimed process. MPEP 2112 V. This is different from the cited PTAB decision that the 103 rejection is overcome by appellant’s evidence of unexpected results. The teaching of inherent properties does not require anticipation of claimed invention, it is also possible that prior art process results in 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Appellants argue that None of the claims in U.S. Patent No. 10,307,379, U.S. Patent No. 9,993,466, U.S. Application No. 15/660,928, U.S. Patent No. 10,016,372, U.S. Application No. 15/660,935, and U.S. Application No. 16/392,544 (collectively, the "Cited References") recite an ester of dicarboxylic acid as an ingredient. As in the obviousness rejection, the Office provides no reason as to why a skilled artisan would have selected a plasticizer, much less a carboxylic ester, and further much less an ester of dicarboxylic acid, as a plasticizer from Wen or McEntire to include as an ingredient in the compositions claimed in the Cited References, so as to read on the instantly recited adhesive matrix comprising, inter alia, donepezil and an ester of a dicarboxylic acid. As discussed above, the Office's inherency theory about the currently recited creation of a donepezil depot and continuing administration of donepezil from the depot after removal of the formulation is incorrect.
In response to this argument: This is not persuasive. Since appellants argue the same as in the 103 rejection, for the same rational. The ODP rejection are still proper.

Respectfully submitted,
/JIANFENG SONG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613 


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.